DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the appeal brief filed on 02/26/2021 and 04/09/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781      
                                                                                                                                                                                       

Applicant’s arguments regarding the Raidel reference have not been found persuasive. Applicant argued that Raidel discloses slits in an absorbent layer and therefore would not suggest to apply slits to a body facing liner layer of an absorbent article.  Applicant argues that the slits of Raidel increase longitudinal spread and therefore would be undesirable in a topsheet. However, improving the longitudinal spread of fluid along a topsheet will allow the fluid to be absorbed away from the topsheet quicker, as not all the fluid will be absorbed by the acquisition layer/absorbent layer directly under the fluid insult. The fluid can spread out along the topsheet and then be absorbed by the acquisition layer/absorbent layer in a greater area. Additionally, Applicant argues that the slit formation of Raidel does not result in embossments. However, the Roe reference already includes embossments. The combination of Roe/Raidel as set forth below is merely adding the slit formation to the embossments of Roe. This is motivated not just by the teachings of Raidel, but also by the teachings of Roe as set forth below.
Applicants arguments regarding the routine optimization rationale applied to Claims 10 and 11 are moot, as a routine optimization rationale is no longer used in the rejection of Claims 10 and 11.
Applicant did not specifically argue the other dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al (US 2015/0065981).
Regarding Claim 1, Roe discloses an absorbent article (20, Fig. 1) including a longitudinal axis (80, Fig. 1) and a lateral axis (90, Fig. 1), the absorbent article (20, Fig. 1) comprising:
a front waist region (region near front waist edge 10, Fig. 1), a rear waist region (region near rear waist edge 12, Fig. 2), a crotch region (central region, Fig. 1), the crotch region (central region, Fig. 1) being disposed between the front waist region (region near front waist edge 10, Fig. 1) and the rear waist region (region near rear waist edge 12, Fig. 1);
a front waist edge (10, Fig. 1) in the front waist region (region near front waist edge 10, Fig. 1), a rear waist edge (12, Fig. 1) in the rear waist region (region near rear 
a body facing liner (topsheet 24, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the body facing liner (24, Fig. 1) including at least one embossment (contoured element 24’, Fig. 14; ¶ [0142]);
a backsheet (25, Figs. 1 and 14); 
an absorbent body (absorbent core 28, Figs. 1 and 14) disposed between the body facing liner (24, Figs. 1 and 14) and the backsheet (25, Figs. 1 and 14); and 
an acquisition layer (liquid management system 50, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the acquisition layer (50, Figs. 1 and 14) including at least one recess (channel 49, Fig. 14) that does not extend from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer (¶ [0136, 0139]; the LMS 50 can comprise two layers, where the channel 49 is present in only one of the two layers; this would result in the channel 49 not extending from the top surface of the LMS 50 to the bottom surface of the LMS 50 and instead only extending partially through the LMS 50), the at least one recess (49, Fig. 14) receiving the at least one embossment (24’, Fig. 14) of the body facing liner (24, Fig. 14) in a nested configuration (as seen in Fig. 14, the embossment 24’ is nested within the channel 49).
Claim 3, Roe further discloses the nested configuration provides that the garment facing surface (top surface, as seen in Fig. 14) of the body facing liner (24, Fig. 14) at the at least one embossment (24’, Fig. 14) is disposed lower than the planar portion of the body facing surface (top surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14) when the absorbent article (20, Fig. 1) is in a stretched, laid flat configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2015/0065981) in view of Raidel (US 2007/0135787).
Regarding Claim 2, Roe discloses an absorbent article (20, Fig. 1) including a longitudinal axis (80, Fig. 1) and a lateral axis (90, Fig. 1), the absorbent article (20, Fig. 1) comprising:
a front waist region (region near front waist edge 10, Fig. 1), a rear waist region (region near rear waist edge 12, Fig. 2), a crotch region (central region, Fig. 1), the crotch region (central region, Fig. 1) being disposed between the front waist region (region near front waist edge 10, Fig. 1) and the rear waist region (region near rear waist edge 12, Fig. 1);
a front waist edge (10, Fig. 1) in the front waist region (region near front waist edge 10, Fig. 1), a rear waist edge (12, Fig. 1) in the rear waist region (region near rear waist edge 12, Fig. 2), and a first longitudinal side edge (left side edge, Fig. 1) and a second longitudinal side edge (right side edge, Fig. 1), the first longitudinal side edge (left side edge, Fig. 1) and the second longitudinal side edge (right side edge, Fig. 1) each extending from the front waist edge (10, Fig. 1) to the rear waist edge (12, Fig. 1); 
a body facing liner (topsheet 24, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen 
a backsheet (25, Figs. 1 and 14); 
an absorbent body (absorbent core 28, Figs. 1 and 14) disposed between the body facing liner (24, Figs. 1 and 14) and the backsheet (25, Figs. 1 and 14); and 
an acquisition layer (liquid management system 50, Figs. 1 and 14) including a body facing surface (top surface as seen in Fig. 14) and a garment facing surface (bottom surface as seen in Fig. 14), the acquisition layer (50, Figs. 1 and 14) including at least one recess (channel 49, Fig. 14), the at least one recess (49, Fig. 14) receiving the at least one embossment (24’, Fig. 14) of the body facing liner (24, Fig. 14) in a nested configuration (as seen in Fig. 14, the embossment 24’ is nested within the channel 49).
Roe is silent whether the embossment comprises an intersecting slit formation.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer comprising an intersecting slit formation (slits 18 and 19, Fig. 4, intersect as shown; ¶ [0057]) to improve the fluid distribution of the absorbent article (¶ [0068]).
Therefore, it would have been obvious to modify the embossment of the body facing layer of Roe to include an intersecting slit formation, as taught by Raidel, to improve the fluid distribution of the absorbent article (as motivated by Raidel ¶ [0068]). Although Raidel shows the slits in the absorbent layer, rather than the body facing layer, Raidel teaches the intersecting slit formation improves fluid distribution, so one of ordinary skill in the art would be motivated to use this structure in body-facing layers to 
Regarding Claim 4, Roe is silent whether the at least one embossment comprises an intersecting slit formation.
Raidel teaches an absorbent article, thus being in the same field of endeavor, with an absorbent layer comprising an intersecting slit formation (slits 18 and 19, Fig. 4, intersect as shown; ¶ [0057]) to improve the fluid distribution of the absorbent article (¶ [0068]).
Therefore, it would have been obvious to modify the embossment of the body facing layer of Roe to include an intersecting slit formation, as taught by Raidel, to improve the fluid distribution of the absorbent article (as motivated by Raidel ¶ [0068]). Although Raidel shows the slits in the absorbent layer, rather than the body facing layer, 
Regarding Claim 5, Roe further discloses the body facing liner (24, Figs. 1 and 14) includes a plurality of embossments (24’, Fig. 14; ¶ [0142] indicates the element 24’ is aligned with the channel 49, and Fig. 1 shows that there are two channels indicating there are also two element 24’) and the acquisition layer (50, Figs. 1 and 14) includes a plurality of recesses (49, Figs. 1 and 14), at least some of the plurality of recesses (49, Figs. 1 and 14) receiving one or the plurality of embossments (24’, Fig. 14) of the body facing liner (24, Figs. 1 and 14) in a nested configuration (as seen in Fig. 14).
Claim 6, the combination of Roe/Raidel as set forth above for Claim 2 teaches that a majority of the plurality of embossments includes an intersecting slit formation. Since each embossment of Roe has been modified to include an intersecting slit formation, a majority of the plurality of embossments of Roe/Raidel will include the intersecting slit formation.
Regarding Claim 7, Roe further discloses the at least one embossment (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion, Fig. 14) and the at least one recess (49, Fig. 14) includes a second depth (the distance between the top surface and the bottom surface of the layer 50, Fig. 14), and wherein the first depth is less than the second depth (as seen in Fig. 14).
Regarding Claim 8, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of the plurality of recesses (49, Figs. 1 and 14) includes a second depth (the distance between the top surface and bottom surface of layer 50, Fig. 14), and wherein the first depth is less than the second depth (as seen in Fig. 14).
Regarding Claim 9, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of the plurality of recesses (49, Figs. 1 and 14) includes a second depth (the distance between the top surface and bottom surface of layer 50, Fig. 14), and wherein the first depth is about equal to the second depth (¶ [0142] indicates the embossment 24’ can 
Regarding Claim 10, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (as seen in Fig. 14).
Roe/Raidel is silent whether the first depth is greater than a greatest slit length in the intersecting slit formation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the first depth be greater than a greatest slit length in the intersecting slit formation since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roe/Raidel would not operate differently with the claimed embossment depth and slit length the device would function appropriately if the depth of the embossment is greater than the greatest slit length in the intersecting slit formation. Further, applicant places no criticality on the range claimed, indicating simply that the embossment depth and slit length “can” be within the claimed ranges (¶ [0127] of published application).
Regarding Claim 11, Roe further discloses a majority of the plurality of embossments (24’, Fig. 14) includes a first depth (the distance between the top surface of the planar portion and the top surface of the embossment portion) and a majority of 
Roe/Raidel is silent whether the greatest slit length in the intersecting slit formation being less than or equal to a difference between the second depth and the first depth.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the greatest slit length in the intersecting slit formation being less than or equal to a difference between the second depth and the first depth since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Roe/Raidel would not operate differently with the claimed slit length and the device would function appropriately with the claimed slit length. Further, applicant places no criticality on the range claimed, indicating simply that the greatest slit length “may” be within the claimed ranges (¶ [0125] of published application).
Regarding Claim 12, Roe further discloses the recess (49, Figs. 1 and 14) of the acquisition layer (50, Fig. 14) extends through the acquisition layer (50, Fig. 14) from the body facing surface (top surface as seen in Fig. 14) of the acquisition layer (50, Fig. 
Regarding Claim 13, Roe further discloses the body facing liner (24, Figs. 1 and 14) includes a plurality of embossments (24’, Fig. 14; ¶ [0142] indicates the element 24’ is aligned with the channel 49, and Fig. 1 shows that there are two channels indicating there are also two element 24’) and the acquisition layer (50, Figs. 1 and 14) includes a plurality of recesses (49, Figs. 1 and 14), at least some of the plurality of recesses (49, Figs. 1 and 14) receiving one or the plurality of embossments (24’, Fig. 14) of the body facing liner (24, Figs. 1 and 14) in a nested configuration (as seen in Fig. 14), a majority of the plurality of recesses (49, Figs. 1 and 14) of the acquisition layer (50, Fig. 14) extending through the acquisition layer (50, Fig. 14) from the body facing surface (top surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14) to the garment facing surface (bottom surface, as seen in Fig. 14) of the acquisition layer (50, Fig. 14).
Regarding Claim 14, Roe further discloses a majority of the plurality of recesses (49, Figs. 1 and 14) of the acquisition layer (50, Figs. 1, 10, and 14) do not extend through the acquisition layer (50, Figs. 1, 10, and 14) from the body facing surface of the acquisition layer to the garment facing surface of the acquisition layer (¶ [0136, 0139]; the LMS 50 can comprise two layers, where the channel 49 is present in only one of the two layers; this would result in the channel 49 not extending from the top surface of the LMS 50 to the bottom surface of the LMS 50 and instead only extending partially through the LMS 50).
Claim 15, Roe further discloses the acquisition layer (50, Figs. 1, 10, and 14; ¶ [0037, 0139]) includes a first layer (acquisition layer 52, Fig. 10) and a second layer (distribution layer 54, Fig. 10).
Regarding Claims 17-19, Roe further discloses the acquisition layer (50, Figs. 1 and 14) includes a plurality of channels, wherein at least some of the plurality of channels extend from a first recess (49, Figs. 1 and 14) of the plurality of recesses to a second recess (49, Figs. 1 and 14) of the plurality of recesses (¶ [0127-0129]; layer 50 can have multiple channels, including channels oriented substantially laterally – substantially laterally oriented channels would extend from the first recess 49 to the second recess 49 even if the lateral channel does not physically connect the two).
Regarding Claim 20, Roe further discloses the at least one embossment includes a first volume and the at least one recess defines a second volume (as seen in Fig. 14).
Roe/Raidel is silent whether the first volume is at least about ten percent less than the second volume.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Roe/Raidel to have the first volume be at least about 10 percent less than the second volume since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2015/0065981) in view of Raidel (US 2007/0135787) further in view of Erspamer et al (US 6479415).
Regarding Claim 16, Roe/Raidel is silent whether the first layer includes fibers of a first average denier, and the second layer includes fibers of a second average denier, wherein the first average denier is greater than the second average denier.
Erspamer teaches an absorbent article, thus being in the same field of endeavor, with an acquisition layer (acquisition-distribution layer combination, Col. 7 lines 13-32) that includes a first layer (the acquisition layer, Col. 7 lines 13-32) and a second layer (the distribution layer, Col. 7 lines 13-32), wherein the first layer (acquisition layer, Col. 7 lines 13-32) includes fibers of a first average denier (6-15 denier, Col. 7 lines 13-32), and the second layer (distribution layer, Col. 7 lines 13-32) includes fibers of a second average denier (3 denier, Col. 7 lines 13-32), wherein the first average denier (6-15 denier, Col. 7 lines 13-32) is greater than the second average denier (3 denier, Col. 7 lines 13-32) to protect against leakage relative to a single-layer acquisition layer (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781